Exhibit 10.1

 

PURCHASE AGREEMENT

 

$500,000,000
Archrock Partners, L.P.
Archrock Partners Finance Corp.

 

6.875% Senior Notes due 2027

 

March 7, 2019

 

J.P. Morgan Securities LLC

 

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

 

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

Archrock Partners, L.P., a Delaware limited partnership (the “Partnership”), and
Archrock Partners Finance Corp., a Delaware corporation (“Finance Corp” and,
together with the Partnership, the “Issuers”), propose, upon the terms and
conditions set forth in this agreement (this “Agreement”), to issue and sell to
the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representative (the “Representative”),
$500,000,000 aggregate principal amount of the Issuers’ 6.875% Senior Notes due
2027 (the “Notes”).

 

Archrock General Partner, L.P., a Delaware limited partnership (the “General
Partner”), is the sole general partner of the Partnership.  Archrock GP LLC, a
Delaware limited liability company (“GP LLC”), is the sole general partner of
the General Partner.  Each of the Issuers and the Guarantors (as defined below)
are sometimes individually referred to herein as an “Archrock Entity,” and they
are sometimes collectively referred to herein as the “Archrock Entities.”

 

The Securities will be issued pursuant to an Indenture, to be dated as of
March 21, 2019 (the “Indenture”), among the Issuers, Archrock, Inc., a Delaware
corporation (the “Parent”), as well as the other guarantors listed in Schedule 2
hereto (such guarantors, together with the Parent, the “Guarantors”), and Wells
Fargo Bank, National Association, as trustee (the “Trustee”), and will be
guaranteed on an unsecured senior basis by the Guarantors (the “Guarantees” and,
together with the Notes, the “Securities”).

 

This Agreement, the Securities and the Indenture (including the Guarantees set
forth therein) are referred to herein as the “Transaction Documents.”

 

--------------------------------------------------------------------------------



 

The Issuers and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Notes, as follows:

 

1.             Offering Memorandum and Transaction Information.

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Issuers and the Guarantors have prepared a
preliminary offering memorandum dated March 7, 2019 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Issuers, the
Guarantors and the Securities.  Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by the
Issuers to the Initial Purchasers pursuant to the terms of Agreement.  Each of
the Issuers hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement.  References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein. 
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Preliminary Offering Memorandum.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Issuers had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

 

2.             Purchase and Resale of the Securities.

 

(a)           The Issuers agree to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Issuers the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.5% of the principal amount thereof plus accrued interest, if any,
from March 21, 2019 to the Closing Date.  The Partnership will not be obligated
to deliver any of the Securities except upon payment for all the Securities to
be purchased as provided herein.

 

(b)           The Issuers understand that the Initial Purchasers intend to offer
the Securities for resale on the terms set forth in the Time of Sale
Information.  Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)            it is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act (a “QIB”) and an accredited investor within
the meaning of Rule 501(a) of Regulation D under the Securities Act (“Regulation
D”);

 

2

--------------------------------------------------------------------------------



 

(ii)           it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

 

(iii)          it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:

 

(A)          to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A; or

 

(B)          in accordance with the restrictions set forth in Annex C hereto.

 

(c)           Each Initial Purchaser acknowledges and agrees that the Issuers
and, for purposes of the “no registration” opinions to be delivered to the
Initial Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Issuers
and counsel for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers, and compliance
by the Initial Purchasers with their agreements, contained in paragraph
(b) above (including Annex C hereto), and each Initial Purchaser hereby consents
to such reliance.

 

(d)           The Issuers acknowledge and agree that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser.

 

(e)           Payment for and delivery of the Securities will be made at the
offices of Vinson & Elkins L.L.P. at 10:00 A.M., New York City time, on
March 21, 2019, or at such other time or place on the same or such other date,
not later than the fifth business day thereafter, as the Representative and the
Issuers may agree upon in writing.  The time and date of such payment and
delivery is referred to herein as the “Closing Date.”

 

(f)            Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Issuers to the
Representative against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Partnership.

 

(g)           Each of the Issuers and the Guarantors acknowledges and agrees
that each Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to the Issuers and the Guarantors with respect to the
offering of Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or an agent of, the Issuers, the Guarantors or any other person. 
Additionally, neither the Representative nor any other Initial Purchaser is
advising the Issuers, the Guarantors or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.  The Issuers
and the Guarantors shall consult with their own advisors concerning such matters
and shall be responsible for making their own independent investigation and
appraisal of the transactions

 

3

--------------------------------------------------------------------------------



 

contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Issuers or the Guarantors with respect thereto.  Any review by
the Representative or any Initial Purchaser of the Issuers, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Issuers, the Guarantors or any other person.

 

3.             Representations and Warranties of the Archrock Entities.  Each of
the Issuers and Guarantors, jointly and severally, hereby represent and warrant
to each Initial Purchaser that:

 

(a)           No Registration Required.  Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in
Section 2(b) hereof and with the procedures set forth in Section 2 hereof, it is
not necessary in connection with the offer, sale and delivery of the Securities
to the Initial Purchasers and to each Subsequent Purchaser in the manner
contemplated by this Agreement and the Offering Memorandum, to register the
Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

 

(b)           No Integration of Offerings or General Solicitation.  None of the
Issuers, their respective affiliates (as such term is defined in Rule 501 under
the Securities Act) (each, an “Affiliate”) or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom the Issuers and the
Guarantors make no representation or warranty) has, directly or indirectly,
solicited any offer to buy or offered to sell, or will, directly or indirectly,
solicit any offer to buy or offer to sell, in the United States or to any United
States citizen or resident, any security that is or would be integrated with the
sale of the Securities in a manner that would require the Securities to be
registered under the Securities Act.  None of the Issuers, their respective
Affiliates or any person acting on its or any of their behalf (other than the
Initial Purchasers, as to whom the Issuers and the Guarantors make no
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act.  With
respect to those Securities sold in reliance upon Regulation S, (i) none of the
Issuers, their respective Affiliates or any person acting on its or their behalf
(other than the Initial Purchasers, as to whom the Issuers and the Guarantors
make no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Issuers
and their respective Affiliates and any person acting on its or their behalf
(other than the Initial Purchasers, as to whom the Issuers and the Guarantors
make no representation or warranty) has complied and will comply with the
offering restrictions set forth in Regulation S.

 

(c)           Eligibility for Resale under Rule 144A.  The Securities are
eligible for resale pursuant to Rule 144A and will not be, at the Closing Date,
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
interdealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144(A)(d)(4) under the Securities Act.

 

4

--------------------------------------------------------------------------------



 

(d)           The Time of Sale Information and Offering Memorandum.  Neither the
Time of Sale Information, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 4(b), as applicable) as of the Closing Date, contains or represents any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Time of Sale Information, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Issuers in writing by any Initial Purchaser through the
Representative expressly for use in the Time of Sale Information, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be.  The
Time of Sale Information contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of,
Rule 144A.

 

(e)           Issuer Additional Written Communications.  The Issuers have not
prepared, made, used, authorized, approved or distributed and will not prepare,
make, use, authorize, approve or distribute any “written communication” (as
defined in rule 405 under the Securities Act) that constitutes an offer to sell
or solicitation of an offer to buy the Securities other than (i) the Time of
Sale Information, (ii) the Final Offering Memorandum and (iii) any electronic
road show or other written communications, in each case used in accordance with
Section 4(b).  Each such communication by the Issuers or their respective agents
and representatives (other than the Initial Purchasers in their capacity as
such) pursuant to clause (iii) of the preceding sentence (each, an “Issuer
Additional Written Communication”), when taken together with the Time of Sale
Information, did not as of the Time of Sale, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from each such Issuer Additional Written Communication made in
reliance upon and in conformity with information furnished to the Issuers in
writing by any Initial Purchaser through the Representative expressly for use in
any Issuer Additional Written Communication.

 

(f)            Incorporated Documents.  The documents incorporated or deemed to
be incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum at the time they were or hereafter are filed with the
Commission (collectively, the “Incorporated Documents”) complied and will comply
in all material respects with the requirements of the Exchange Act, and the
rules and regulations of the Commission thereunder, and did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(g)           The Purchase Agreement.  This Agreement has been duly authorized,
executed and delivered by the Issuers and the Guarantors.

 

(h)           Authorization of the Notes and the Guarantees.  The Notes to be
purchased by the Initial Purchasers from the Issuers will on the Closing Date be
in substantially the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Issuers

 

5

--------------------------------------------------------------------------------



 

and, when authenticated in the manner provided for in the Indenture and
delivered against payment of the purchase price therefor, will constitute valid
and binding obligations of the Issuers, enforceable against the Issuers in
accordance with their terms, bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors generally or by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) (collectively, the “Enforceability Exceptions”) and will be
entitled to the benefits of the Indenture.  The Guarantees of the Notes have
been duly authorized for issuance pursuant to this Agreement and the Indenture;
when the Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors.

 

(i)            Authorization of the Indenture.  The Indenture has been duly
authorized by the Issuers and the Guarantors and, at the Closing Date, will have
been duly executed and delivered by the Issuers and the Guarantors and (assuming
the due authorization and valid execution and delivery thereof by the Trustee)
will constitute a valid and binding agreement of the Issuers and the Guarantors,
enforceable against the Issuers and the Guarantors in accordance with its terms,
except as the enforcement thereof may be limited by the Enforceability
Exceptions.

 

(j)            Description of the Transaction Documents.  The Transaction
Documents will conform in all material respects to the respective statements
relating thereto contained in the Offering Memorandum.

 

(k)           No Material Adverse Change.  Except as otherwise disclosed in the
Offering Memorandum (exclusive of any amendment or supplement thereto),
subsequent to the respective dates as of which information is given in the
Offering Memorandum (exclusive of any amendment or supplement thereto):
(i) there has been no material adverse change, or any development involving a
prospective material adverse change, in the condition, financial or otherwise,
or in the earnings, business affairs or business prospects of any of the
Archrock Entities, whether or not arising in the ordinary course of business,
that would reasonably be expected to have a material adverse effect on the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Archrock Entities, considered as one enterprise (any
such change is called a “Material Adverse Change”); (ii) the Archrock Entities,
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by any Archrock Entity on any
class of capital stock or other ownership interest or repurchase or redemption
by any Archrock Entity of any class of capital stock or other ownership
interest.

 

(l)            Independent Accountants.  Deloitte & Touche LLP has audited
certain historical consolidated financial statements of the Partnership and the
Parent and is an independent registered public accounting firm with respect to
the Partnership and the Parent within the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board
(United States) and as required by the Securities Act.

 

(m)          Preparation of the Financial Statements.  The historical financial
statements included or incorporated by reference in the Offering Memorandum,
together with the related

 

6

--------------------------------------------------------------------------------



 

schedules and notes, comply as to form in all material respects with the
requirements of Regulation S-X under the Securities Act and present fairly in
all material respects the financial condition, results of operations, cash flows
and partners’ capital/net parent equity, as applicable, of the Partnership, at
the dates and for the periods specified and have been prepared in conformity
with generally accepted accounting principles as applied in the United States
(“GAAP”) applied on a consistent basis throughout the periods involved.  The
other financial information included or incorporated by reference in the
Offering Memorandum has been derived from the accounting records of the Archrock
Entities and presents fairly in all material respects the information shown
thereby.  All disclosures included or incorporated by reference in the Offering
Memorandum regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply with Item 10 of Regulation
S-K of the Securities Act, to the extent applicable.  The interactive data in
eXtensible Business Reporting Language incorporated by reference in the Offering
Memorandum presents fairly the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

 

(n)           Formation and Qualification.  Each of the Archrock Entities has
been duly incorporated or formed, as applicable, and is validly existing as a
corporation, limited partnership or limited liability company, as applicable,
and is in good standing under the laws of its jurisdiction of its incorporation
or formation, as applicable, and has full corporate, partnership or limited
liability company power and authority necessary to own, lease and operate its
properties that it owns, leases or operates and to conduct its business as
described in the Offering Memorandum and to enter into and perform its
obligations under each of the Transaction Documents to which it is a party. 
Each of the Archrock Entities is duly qualified to transact business and is in
good standing as a foreign limited partnership or foreign limited liability
company, as the case may be, in each other jurisdiction in which such
qualification is required, for the ownership or leasing of property or the
conduct of business, except where the failure to so qualify or to be in good
standing would not result in a Material Adverse Change or subject the limited
partners of the Partnership to any material liability or disability.

 

(o)           Power and Authority to Act as a General Partner.  The General
Partner has full power and authority to act as general partner of the
Partnership in all material respects as described in the Offering Memorandum. 
GP LLC has full power and authority to act as general partner of the General
Partner in all material respects as described in the Offering Memorandum.

 

(p)           Corporate Structure.  The Issuers and each Guarantor, other than
the Parent, is a wholly owned subsidiary, direct or indirect, of the Parent. 
The Parent owns all of the issued and outstanding membership interests of GP LLC
and Archrock GP LP LLC, a Delaware limited liability company (“Archrock GP”);
such membership interests have been duly authorized and validly issued in
accordance with the limited liability company agreements of GP LLC (the “GP LLC
Agreement”) and of Archrock GP, as applicable, and are fully paid (to the extent
required by such limited liability company agreements) and nonassessable (except
as such nonassessability may be affected by matters described in Section 18-607
of the Delaware Limited Liability Company Act (the “Delaware LLC Act”)); and the
Parent owns such membership interests free and clear of all liens, encumbrances,
security interests, charges or claims (collectively, “Liens”), other than those
arising under that certain Credit Agreement, dated as of March 30, 2017, among
Archrock Partners Operating LLC, as borrower, the guarantors party thereto, the
lenders party

 

7

--------------------------------------------------------------------------------



 

thereto and the administrative agents, lenders and other agents party thereto
(as amended by the Amendment No. 1, dated February 23, 2018, the “Partnership
Credit Agreement”).

 

(q)           Ownership of General Partner Interest in the General Partner.  GP
LLC is the sole general partner of the General Partner with a 0.001% general
partner interest in the General Partner; such general partner interest has been
duly authorized and validly issued in accordance with the partnership agreement
of the General Partner (the “GP Partnership Agreement”); and GP LLC owns such
general partner interest free and clear of all Liens other than those arising
under the Partnership Credit Agreement.

 

(r)            Ownership of the Limited Partner Interests in the General
Partner.  Archrock GP owns a 99.999% limited partner interest in the General
Partner; such limited partner interest has been duly authorized and validly
issued in accordance with the GP Partnership Agreement and is fully paid (to the
extent required under the GP Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by matters described in Sections 17-303,
17-607 and 17-804 of the Delaware Revised Uniform Limited Partnership Act (the
“Delaware LP Act”)); and Archrock GP owns such limited partner interest free and
clear of all Liens other than those arising under the Partnership Credit
Agreement.

 

(s)            Ownership of the General Partner Interest in the Partnership. 
The General Partner is the sole general partner of the Partnership with a
1.9852% general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
partnership agreement of the Partnership (the “Partnership Agreement”); and the
General Partner owns such general partner interest free and clear of all Liens
(except for restrictions on transferability as described in the Offering
Memorandum or the Partnership Agreement).

 

(t)            Ownership of Finance Corp.  The Partnership owns 100% of the
capital stock of Finance Corp; such capital stock has been duly authorized and
validly issued in accordance with the charter and bylaws of Finance Corp (the
“Finance Corp Charter Documents”) and is fully paid and nonassessable; and the
Partnership owns such capital stock free and clear of all Liens (except for
restrictions on transferability as described in the Offering Memorandum or the
Finance Corp Charter Documents) other than those arising under the Partnership
Credit Agreement.

 

(u)           No Other Subsidiaries.  Other than (i) GP LLC’s 0.001% general
partner interest in the General Partner, (ii) the General Partner’s 1.9852%
general partner interest in the Partnership and (iii) the Partnership’s
ownership of (A) 100% of the capital stock of Finance Corp, (B) 100% of the
membership interests of Archrock Partners Operating LLC and (C) 100% of the
membership interests of Archrock Partners Leasing LLC, none of GP LLC, the
General Partner or the Issuers owns, directly or indirectly, any equity or
long-term debt securities of any corporation, partnership, limited liability
company, joint venture, association or other entity.

 

(v)           No Conflicts.  None of the issuance or sale of the Notes, the
Guarantees, the execution, delivery and performance by the Issuers and the
Guarantors of the Transaction Documents, the application of the proceeds from
the sale of the Notes as described under the caption “Use of Proceeds” in each
of the Time of Sale Information and the Final Offering Memorandum or the
consummation of any other transactions contemplated hereby and thereby,

 

8

--------------------------------------------------------------------------------



 

(i) conflicts or will conflict with or constitutes or will constitute a
violation of the Organizational Documents of any of the Archrock Entities,
(ii) conflicts or will conflict with or constitutes or will constitute a breach
or violation of, or a default (or an event which, with notice or lapse of time
or both, would constitute such a default) under, any indenture, mortgage, deed
of trust, loan agreement, lease or other agreement or instrument to which any of
the Archrock Entities is a party or by which any of them or any of their
respective properties may be bound (including, without limitation, the
Partnership Credit Agreement), (iii) violates or will violate any statute, law
or regulation or any order, judgment, decree or injunction of any court or
governmental agency or body directed to any of the Archrock Entities or any of
their properties in a proceeding to which any of them or their property is a
party, or (iv) results or will result in the creation or imposition of any Lien
upon any property or assets of any of the Archrock Entities (other than Liens
created pursuant to the Partnership Credit Agreement), which conflicts,
breaches, violations, defaults or Liens, in the case of clauses (ii), (iii) or
(iv), could, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Change or could reasonably be expected to materially
impair the ability of any of the Issuers and the Guarantors to consummate the
transactions provided for in the Transaction Documents.  For purposes of this
Agreement, “Organizational Documents” means (A) in the case of a corporation,
its charter and bylaws, (B) in the case of a limited or general partnership, its
partnership certificate, certificate of partnership or similar organizational
document and its partnership agreement and (C) in the case of a limited
liability company, its articles of organization, certificate of formation or
similar organizational documents and its operating agreement, limited liability
company agreement, membership agreement or other similar agreement.

 

(w)          No Violations.  No permit, consent, approval, authorization, order,
registration, filing or qualification of or with any court, governmental agency
or body, domestic or foreign, having jurisdiction over any of the Archrock
Entities or any of their properties or assets is required in connection with the
issuance and sale of the Notes and the Guarantees, the execution, delivery and
performance by the Issuers and the Guarantors of the Transaction Documents, the
application of the proceeds from the sale of the Notes as described under the
caption “Use of Proceeds” in each of the Time of Sale Information and the
Offering Memorandum or the consummation of any other transactions contemplated
hereby and thereby, except (i) for such consents that have been, or prior to the
Closing Date will be, obtained, (ii) such consents as may be required under
state securities or “Blue Sky” laws in connection with the purchase and
distribution of the Notes by the Initial Purchasers (iii) such filings required
to be made under the Exchange Act, (iv) such consents that, if not obtained,
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change or could not reasonably be expected to materially
impair the ability of any of the Issuers or the Guarantors to perform their
obligations under the Transaction Documents, (v) for such consents that if not
obtained would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Change and (vi) as disclosed in the Time of Sale
Information and the Offering Memorandum.

 

(x)           No Defaults.  None of the Archrock Entities is in (i) violation of
its Organizational Documents, or of any statute, law, rule or regulation, or any
judgment, order, injunction or decree of any court, governmental agency or body
or arbitrator having jurisdiction over any of the Archrock Entities or any of
their properties or assets or (ii) breach, default (or an event that, with
notice or lapse of time or both, would constitute such an event), or violation
in the performance of any obligation, agreement or condition contained in any
indenture, mortgage, deed of trust, loan

 

9

--------------------------------------------------------------------------------



 

agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound, which breach, default or
violation would, if continued, result in a Material Adverse Change or materially
impair the ability of any of the Issuers or the Guarantors to consummate the
transactions provided for in the Transaction Documents.

 

(y)           Authorization, Execution, Delivery and Enforceability of Certain
Agreements.  The Organizational Documents of each of the Archrock Entities have
been duly authorized, executed and delivered by the parties thereto, and are
valid and legally binding agreements of such parties, enforceable against such
parties in accordance with their terms; provided that the enforceability thereof
may be limited by (i) the Enforceability Exceptions and (ii) public policy and
an implied covenant of good faith and fair dealing.

 

(z)           Absence of Proceedings.  There is no action, demand, claim, suit,
arbitration, proceeding, inquiry or investigation before or brought by any court
or governmental agency or body, domestic or foreign, now pending or, to the
knowledge of the Issuers and each of the Guarantors, threatened against or
affecting the Archrock Entities, that is required to be disclosed in the
Offering Memorandum (other than as disclosed or incorporated by reference
therein), or that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Change or would materially impair the
ability of any of the Issuers to consummate the transactions provided for in the
Transaction Documents.

 

(aa)         Intellectual Property Rights.  Except for such exceptions that
would not reasonably be expected to result in a Material Adverse Change,
(i) each Archrock entity owns or possesses, has the right to use or can acquire
on reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property”) necessary to carry on the business now
operated by it and (ii) none of the Archrock Entities have received any notice
and is otherwise aware of any infringement of or conflict with asserted rights
of others with respect to any Intellectual Property or of any facts or
circumstances that would render any Intellectual Property invalid or inadequate
to protect the interest of the Archrock Entities.

 

(bb)         All Necessary Permits, etc.  The Archrock Entities possess,
directly or indirectly, such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to own
or lease their respective properties and to conduct their respective businesses,
except where the failure so to possess would not, individually or in the
aggregate, result in a Material Adverse Change; the Archrock Entities are in
compliance with the terms and conditions of all such Governmental Licenses,
except where the failure to so comply would not, individually or in the
aggregate, result in a Material Adverse Change; all of the Governmental Licenses
are valid and in full force and effect, except when the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not, individually or in the aggregate, result in a
Material Adverse Change; and the Archrock Entities have not received any notice
of proceedings relating to the revocation or modification of any such
Governmental Licenses that, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would result in a Material Adverse
Change.

 

10

--------------------------------------------------------------------------------



 

(cc)         Title to Properties.  Except for such exceptions that would not
reasonably be expected to result in a Material Adverse Change, the Archrock
Entities have good title to all properties owned by them, in each case, free and
clear of all Liens except (i) such Liens as are described in the Offering
Memorandum, (ii) any Liens arising under the Partnership Credit Agreement or
(iii) such Liens as do not, individually or in the aggregate, materially affect
the value of such property and do not interfere with the use made or proposed to
be made of such property by the Archrock Entities.

 

(dd)         Tax Law Compliance.  Each of the Archrock Entities has filed (or
has obtained extensions with respect to) all material federal, state and local
income and franchise tax returns required to be filed through the date of this
Agreement, which returns are correct and complete in all material respects, and
has timely paid all taxes due thereon, other than those (i) that are being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP or (ii) that if not paid would not have a Material Adverse
Change.

 

(ee)         Archrock Entities Not an “Investment Company”.  None of the
Archrock Entities is now, and after the sale of the Notes to be sold by the
Issuers hereunder and the application of the net proceeds from such sale as
described in the Offering Memorandum and the Final Memorandum under the caption
“Use of Proceeds” will be, an “investment company” or a company “controlled by”
an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “Investment Company Act”).

 

(ff)          Insurance.  The Archrock Entities are entitled to the benefits of
insurance, with financially sound and reputable insurers, in such amounts and
covering such risks as is generally maintained by companies of established
repute engaged in the same or similar business, and all such insurance is in
full force and effect.  The Archrock Entities have no reason to believe that
Holdings or its affiliates will not be able (i) to renew such existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct such
business as now conducted and at a cost that would not result in a Material
Adverse Change.

 

(gg)         No Price Stabilization or Manipulation.  None of the Issuers or any
of the Guarantors has taken, directly or indirectly, any action designed to or
that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Issuers to facilitate the sale
or resale of the Securities.

 

(hh)         Solvency.  Immediately after the consummation of the transactions
contemplated by this Agreement, (i) the fair value and present fair saleable
value of the assets of the Issuers and the Guarantors, on a consolidated basis,
will exceed the sum of their stated liabilities and identified contingent
liabilities, and (ii) the Issuers and the Guarantors, on a consolidated basis,
will not be (A) left with unreasonably small capital with which to carry on
their business as it is proposed to be conducted or (B) unable to pay the
probable liabilities on their debts as they become absolute and matured

 

(ii)           Accounting Systems.  The Archrock Entities maintain a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded

 

11

--------------------------------------------------------------------------------



 

as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences and (v) the interactive data in eXtensible Business
Reporting Language incorporated by reference in the Offering Memorandum fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto.  The
Archrock Entities keep and maintain accurate books and records.

 

(jj)           Disclosure Controls and Procedures.  The Partnership and Parent
have established and maintain disclosure controls and procedures (as such term
is defined in Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Partnership and Parent (including their respective subsidiaries)
is made known to the Chief Executive Officer and Chief Financial Officer of such
entity, and such disclosure controls and procedures are reasonably effective to
perform the functions for which they were established subject to the limitations
of any such control system; since the date of the most recent audited financial
statements of such entity; neither the Partnership nor the Parent have any
material weaknesses in internal controls, and since the date of the most recent
audited financial statements of the Partnership and Parent, there has been no
fraud, whether or not material, that involves management or other employees who
have a significant role in the Partnership’s or Parent’s internal controls.  The
Partnership and Parent are otherwise in compliance in all material respects with
all applicable effective provisions of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”).

 

(kk)         Regulations T, U, X.  Neither the Issuers nor any of the Guarantors
nor any of their respective subsidiaries nor any agent thereof acting on their
behalf has taken, and none of them will take, any action that might cause this
Agreement or the issuance or sale of the Securities to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System.

 

(ll)           Environmental Matters.  Except for any such matter as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or as disclosed in the Time of Sale Information and the Offering
Memorandum, each of the Archrock Entities (x)(A) is in compliance with and has
not violated any applicable federal, state or local statutes, laws, rules,
regulations, judgments, orders, decrees, ordinances, codes or other legally
binding requirements relating to the prevention of pollution or protection of
the environment (including natural resources) or human health and safety (to the
extent such health or safety relates to exposure to Hazardous Materials, as
defined below), or imposing liability or standards of conduct concerning any
Hazardous Materials (“Environmental Laws”), (B) has received and is in
compliance with and has not violated any terms and conditions of permits,
licenses, authorizations or other approvals required under Environmental Laws to
conduct its business as it is currently being conducted, and (C) has not
received written notice of any pending or threatened violation of, or liability
under, any Environmental Law and, to the knowledge of the Issuers, there is no
event or condition that would reasonably be expected to result in the receipt of
any such notice, and (y) there are no costs or liabilities arising under
Environmental Laws with respect to the operations of the Archrock Entities. 
Except as disclosed in the Time of Sale Information and the Offering

 

12

--------------------------------------------------------------------------------



 

Memorandum, (1) there is no proceeding that is pending, or that is known to be
contemplated, against the Archrock Entities under any Environmental Laws in
which a governmental entity is also a party, other than such proceedings
regarding which it is reasonably believed no monetary sanction of $100,000 or
more will be imposed, and (2) none of the Archrock Entities anticipates any
obligations arising under Environmental Laws that would result in capital
expenditures constituting a Material Adverse Effect.  The term “Hazardous
Material” means (i) any “hazardous substance” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
(ii) any “hazardous waste” as defined in the Resource Conservation and Recovery
Act, as amended, (iii) any petroleum or petroleum product, (iv) any
polychlorinated biphenyl and (v) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material, waste or substance regulated under or
within the meaning of any Environmental Law.

 

(mm)      ERISA Compliance.  (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Partnership, Parent or any member of its
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414(b) or (c) of
the Internal Revenue Code of 1986, as amended (the “Code”)) would have any
liability, other than a Multiemployer Plan (each, a “Plan”) has been maintained
in compliance in all material respects with its terms and the requirements of
any presently applicable statutes, orders, rules and regulations, including but
not limited to ERISA and the Code; (ii) no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, that would result
in a material liability has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) for each Plan that is subject to the funding rules of Section 412 of the
Code or Section 302 or ERISA, compliance with the minimum funding standard in
Section 412 of the Code, whether or not waived, has occurred; (iv) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is expected to occur, other than an event for which the 30 day notice period
is waived; and (v) neither the Partnership nor any member of the Controlled
Group has any unpaid material liability, including withdrawal liability, under
Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation, in the ordinary course and without
default) in respect of a Plan (including a “Multiemployer Plan,” within the
meaning of Section 4001(a)(3) of ERISA).

 

(nn)         No Labor Disputes.  No labor disturbance by or dispute with
employees of any Archrock Entity exists or, to the knowledge of the Issuers, is
contemplated or threatened, except as would not reasonably be expected to result
in a Material Adverse Change.

 

(oo)         Related Party Transactions.  No relationship, direct or indirect,
exists between or among any of the Archrock Entities or any affiliate of the
Archrock Entities, on the one hand, and any director, officer, member,
stockholder, customer or supplier of the Archrock Entities or any affiliate of
the Archrock Entities, on the other hand, which is required by the Securities
Act to be disclosed in a registration statement on Form S-1 which is not so
disclosed in the Offering Memorandum.  There are no outstanding loans, advances
(except advances for business expenses in the ordinary course of business) or
guarantees of indebtedness by the Archrock Entities or any affiliate of the
Archrock Entities to or for the benefit of any of the officers or directors of
any Archrock Entity or any affiliate of any Archrock Entity or any of their
respective family members.

 

13

--------------------------------------------------------------------------------



 

(pp)         Compliance with Anti-Money Laundering Laws.  The operations of the
Archrock Entities are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Archrock
Entities conduct business, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Archrock Entities with respect
to the Anti-Money Laundering Laws is pending or, to the knowledge of the
Archrock Entities, threatened.

 

(qq)         No Unlawful Payments.  Neither the Archrock Entities, nor any
director, officer or employee of the Archrock Entities nor, to the knowledge of
the Archrock Entities, any agent, affiliate or other person associated with or
acting on behalf of the Archrock Entities has (i) used any corporate, company or
partnership funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government official or
employee, including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption law; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit.  Each of the
Archrock Entities has instituted, maintains and enforces, and will continue to
maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

 

(rr)           No Conflicts with Sanctions Laws.  None of the Archrock Entities
nor any of the subsidiaries, directors, officers or employees, nor, to the
knowledge of the Archrock Entities, any agent, affiliate or other person
associated with or acting on behalf of the Archrock Entities is currently the
subject or the target of any sanctions administered or enforced by the U.S.
government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company, any of its
subsidiaries or any of the Guarantors located, organized or resident in a
country or territory that is the subject or target of Sanctions, including,
without limitation, Crimea, Cuba, Iran, North Korea, Syria and Crimea (each, a
“Sanctioned Country”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or target of Sanctions, (ii) to fund or facilitate any activities of
or business

 

14

--------------------------------------------------------------------------------



 

in any Sanctioned Country or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as initial purchaser, underwriter, advisor, investor or otherwise) of
Sanctions.  For the past five years, the Archrock Entities have not knowingly
engaged in, are not now knowingly engaged in any dealings or transactions with
any person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions or with any Sanctioned Country.

 

(ss)          Domestic Operations.  The operations and activities of the
Archrock Entities are, and at all times have been, conducted within the United
States of America.  The Archrock Entities have no foreign operations or
activities.

 

(tt)           Statistical and Market-Related Data.  Any statistical,
demographic and market-related data included in the Offering Memorandum are
based on or derived from sources that the Archrock Entities believe to be
reliable and accurate, and all such data included in the Offering Memorandum or
the Time of Sale Information accurately reflects the materials upon which it is
based or from which it was derived.

 

(uu)         No Restrictions on Subsidiaries.  No subsidiary of the Issuers is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Issuers, from making any other distribution on such subsidiary’s capital
stock or equity interests, from repaying to the Issuers any loans or advances to
such subsidiary from the Issuers or from transferring any of such subsidiary’s
properties or assets to the Issuers or any other subsidiary of the Issuers.

 

(vv)         Forward-Looking Statements.  No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information and the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith

 

(ww)       No Broker’s Fees.  None of the Archrock Entities is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or any Initial
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Securities.

 

(xx)         Capitalization.  The Issuers have the capitalization as set forth
in each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of each subsidiary of the Issuers and Parent have been
duly and validly authorized and issued, are fully paid and non assessable and
are owned directly or indirectly by the Issuers and Parent, free and clear of
all Liens other than those arising under the Partnership Credit Agreement.

 

(yy)         Cybersecurity; Data Protection.  The Archrock Entities’ information
technology assets and equipment, computers, systems, networks, hardware,
software, websites, applications, and databases (collectively, “IT Systems”) are
adequate for, and operate and perform in all material respects as required in
connection with the operation of the business of the Archrock Entities as
currently conducted, free and clear of all material bugs, errors, defects,
Trojan horses,

 

15

--------------------------------------------------------------------------------



 

time bombs, malware and other corruptants.  The Archrock Entities have
implemented and maintained commercially reasonable controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all IT Systems and data (including all personal, personally identifiable,
sensitive, confidential or regulated data (“Personal Data”)) used in connection
with their businesses, and there have been no breaches, violations, outages or
unauthorized uses of or accesses to same, except for those that have been
remedied without material cost or liability or the duty to notify any other
person, nor any incidents under internal review or investigations relating to
the same.  The Archrock Entities are presently in material compliance with all
applicable laws or statutes and all judgments, orders, rules and regulations of
any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT
Systems and Personal Data and to the protection of such IT Systems and Personal
Data from unauthorized use, access, misappropriation or modification.

 

(zz)         Sarbanes-Oxley Act.  There is and has been no failure on the part
of the Archrock Entities or any of the Archrock Entities’ directors or officers,
in their capacities as such, to comply with any provision of the Sarbanes-Oxley
Act, including Section 402 related to loans and Sections 302 and 906 related to
certifications.

 

4.             Further Agreements of the Archrock Entities.  The Archrock
Entities jointly and severally covenant and agree with each Initial Purchaser
that:

 

(a)           Delivery of Copies.  The Issuers will deliver, without charge, to
the Initial Purchasers as many copies of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

 

(b)           Offering Memorandum, Amendments or Supplements.  Before finalizing
the Offering Memorandum or making or distributing any amendment or supplement to
any of the Time of Sale Information or the Offering Memorandum or filing with
the Commission any document that will be incorporated by reference therein, the
Partnership will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

 

(c)           Additional Written Communications.  Before making, preparing,
using, authorizing, approving or referring to any Issuer Written Communication,
the Issuers and the Guarantors will furnish to the Representative and counsel
for the Initial Purchasers a copy of such written communication for review and
will not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

 

(d)           Notice to the Representative.  The Partnership will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the

 

16

--------------------------------------------------------------------------------



 

completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Partnership of any notice with respect to any suspension of the qualification of
the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Partnership will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

 

(e)           Time of Sale Information.  If at any time prior to the Closing
Date (i) any event shall occur or condition shall exist as a result of which any
of the Time of Sale Information as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement the Time of Sale Information to comply with law, the
Partnership will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Time of Sale Information (or any document
to be filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

 

(f)            Ongoing Compliance.  If at any time prior to the completion of
the initial offering of the Securities (i) any event shall occur or condition
shall exist as a result of which the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Partnership will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

 

(g)           Blue Sky Compliance.  The Issuers will qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Representative shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that no Archrock Entity shall be required to (i) qualify as
a foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not

 

17

--------------------------------------------------------------------------------



 

otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

 

(h)           Clear Market.  During the period from the date hereof through and
including the date that is 90 days after the date hereof, the Archrock Entities
will not, without the prior written consent of the Representative, offer, sell,
contract to sell or otherwise dispose of any debt securities issued or
guaranteed by the Archrock Entities and having a tenor of more than one year.

 

(i)            Use of Proceeds.  The Issuers will apply the net proceeds from
the sale of the Securities as described in each of the Time of Sale Information
and the Offering Memorandum under the heading “Use of proceeds.”

 

(j)            Supplying Information.  While the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Archrock Entities will, during any period in which either of
the Partnership or the Parent is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, furnish to holders of the Securities
and prospective purchasers of the Securities designated by such holders, upon
the request of such holders or such prospective purchasers, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(k)           DTC.  The Issuers will assist the Initial Purchasers in arranging
for the Securities to be eligible for clearance and settlement through DTC.

 

(l)            No Resales by the Issuers.  The Issuers will not, and will not
permit any of their affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Issuers or any of their affiliates and resold in
a transaction registered under the Securities Act.

 

(m)          No Integration.  Neither of the Issuers nor any of their affiliates
(as defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(n)           No General Solicitation or Directed Selling Efforts.  None of the
Issuers or any of their respective affiliates or any other person acting on its
or their behalf (other than the Initial Purchasers, as to which no covenant is
given) will (i) solicit offers for, or offer or sell, the Securities by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any
directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.

 

(o)           No Stabilization.  Neither the Issuers nor any of the Guarantors
will take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities.

 

18

--------------------------------------------------------------------------------



 

5.             Certain Agreements of the Initial Purchasers.  Each Initial
Purchaser hereby represents and agrees that it has not and will not use,
authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) any written communication that
contains either (a) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (b) “issuer information” that was included (including
through incorporation by reference) in the Time of Sale Information or the
Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) (including any electronic road show) above,
(iv) any written communication prepared by such Initial Purchaser and approved
by the Partnership and the Representative in advance in writing or (v) any
written communication relating to or that contains the terms of the Securities
and/or other information that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum.

 

6.             Conditions of Initial Purchasers’ Obligations.  The obligation of
each Initial Purchaser to purchase Securities on the Closing Date as provided
herein is subject to the performance by the Issuers and each of the Guarantors
of their respective covenants and other obligations hereunder and to the
following additional conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of the Issuers and Guarantors contained herein shall be true and
correct on the date hereof and on and as of the Closing Date; and the statements
of the Issuers, the Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.

 

(b)           No Downgrade.  Subsequent to the earlier of (A) the Time of Sale
and (B) the execution and delivery of this Agreement, (i) no downgrading shall
have occurred in the rating accorded the Securities or any other debt securities
or preferred stock issued or guaranteed by the Partnership or any of its
subsidiaries by any “nationally recognized statistical rating organization,” as
such term is defined under Section 3(a)(62) under the Exchange Act and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, or has changed its outlook with respect to, its rating of the
Securities or of any other debt securities or preferred stock issued or
guaranteed by the Partnership or any of its subsidiaries (other than an
announcement with positive implications of a possible upgrading).

 

(c)           No Material Adverse Change.  No event or condition of a type
described in Section 3(l) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

(d)           Officer’s Certificate.  On the Closing Date, the Representative
shall have received a written certificate executed by the Chief Executive
Officer or President of GP LLC, Finance Corp and each of the Guarantors and by
the Chief Financial Officer or Chief Accounting Officer of GP LLC, Finance Corp
and each of the Guarantors, dated as of the Closing Date, (i) confirming

 

19

--------------------------------------------------------------------------------



 

that such officers have carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the knowledge of such officers, the representations
set forth in Sections 3(d) and 3(e) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Issuers and the Guarantors
in this Agreement are true and correct and that the Issuers and the Guarantors
have complied with all agreements and satisfied all conditions on their part to
be performed or satisfied hereunder at or prior to the Closing Date and
(iii) confirming that the representations and warranties to the effect set forth
in Sections 6(b) and 6(c) hereof are true and correct.

 

(e)                                  Comfort Letters.  On the date hereof, the
Initial Purchasers shall have received from Deloitte & Touche LLP, the
independent registered public accounting firm for the Partnership and Parent, a
“comfort letter” dated the date hereof addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representative, covering the
financial information in the Time of Sale Information and other customary
matters.  In addition, on the Closing Date, the Initial Purchasers shall have
received from such accountants a “bring down comfort letter” dated the Closing
Date addressed to the Initial Purchasers, in form and substance satisfactory to
the Representative, in the form of the “comfort letter” delivered on the date
hereof, except that (A) it shall cover the financial information contained or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum and any amendment or supplement thereto and (B) procedures
shall be brought down to a date no more than three days prior to the Closing
Date.

 

(f)                                   Opinion and 10b-5 Statement of Counsel for
the Issuers.  The Representative shall have received on and as of the Closing
Date an opinion and 10b-5 statement of Latham & Watkins LLP, counsel for the
Issuers, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

 

(g)                                  Opinion and 10b-5 Statement of Counsel for
the Initial Purchasers.  The Representative shall have received on and as of the
Closing Date an opinion and 10b-5 statement, addressed to the Initial
Purchasers, of Vinson & Elkins L.L.P., counsel for the Initial Purchasers, with
respect to such matters as the Representative may reasonably request, and such
counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

 

(h)                                 No Legal Impediment to Issuance.  No action
shall have been taken and no statute, rule, regulation or order shall have been
enacted, adopted or issued by any federal, state or foreign governmental or
regulatory authority that would, as of the Closing Date, prevent the issuance or
sale of the Securities or the issuance of the Guarantees; and no injunction or
order of any federal, state or foreign court shall have been issued that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees.

 

(i)                                     Good Standing.  The Representative shall
have received on and as of the Closing Date satisfactory evidence of the good
standing of the Issuers and Guarantors in their respective jurisdictions of
organization and their good standing in such other jurisdictions as the
Representative may reasonably request, in each case in writing or any standard
form of telecommunication from the appropriate governmental authorities of such
jurisdictions.

 

20

--------------------------------------------------------------------------------



 

(j)                                    DTC.  The Securities shall be eligible
for clearance and settlement through DTC.

 

(k)                                 Indenture and Securities.  The Indenture
shall have been duly executed and delivered by a duly authorized officer of the
Issuers, each of the Guarantors and the Trustee, and the Securities shall have
been duly executed and delivered by a duly authorized officer of the Issuers and
duly authenticated by the Trustee.

 

(l)                                     Additional Documents.  On or prior to
the Closing Date, the Issuers and the Guarantors shall have furnished to the
Representative such further certificates and documents as the Representative may
reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
The Archrock Entities jointly and severally agree to indemnify and hold harmless
each Initial Purchaser, its affiliates, directors and officers and each person,
if any, who controls such Initial Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication, or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Partnership in writing by such Initial
Purchaser through the Representative expressly for use therein.

 

(b)                                 Indemnification of the Issuers and the
Guarantors.  Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Issuers, each of the Guarantors, each of their
respective directors and officers and each person, if any, who controls the
Issuers or any of the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Partnership in writing by such Initial Purchaser through the
Representative expressly for use in the Preliminary Offering Memorandum, any of
the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following
paragraphs

 

21

--------------------------------------------------------------------------------



 

in the Preliminary Offering Memorandum and the Offering Memorandum: the third
and fourth sentences of the ninth paragraph and the tenth paragraph under the
caption “Plan of distribution.”

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above.  If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 7 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred. 
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood and agreed that the Indemnifying Person shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons, and that all such fees and expenses
shall be paid or reimbursed as they are incurred.  Any such separate firm for
any Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by J.P. Morgan
Securities LLC and any such separate firm for the Partnership, the Guarantors,
their respective directors and officers and any control persons of the
Partnership and the Guarantors shall be designated in writing by the
Partnership.  The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such

 

22

--------------------------------------------------------------------------------



 

settlement.  No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraph (a) or (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Issuers and the Guarantors on the
one hand and the Initial Purchasers on the other from the offering of the
Securities or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Issuers and the Guarantors on the one hand and the Initial Purchasers on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Issuers and the
Guarantors on the one hand and the Initial Purchasers on the other shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Issuers from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities.  The relative fault of the Issuers and the
Guarantors on the one hand and the Initial Purchasers on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuers or the Guarantors
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Issuers, the
Guarantors and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim. 
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial

 

23

--------------------------------------------------------------------------------



 

Purchasers’ obligations to contribute pursuant to this Section 7 are several in
proportion to their respective purchase obligations hereunder and not joint.

 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.

 

8.                                      Effectiveness of Agreement.  This
Agreement shall become effective as of the date first written above.

 

9.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representative, by notice to the
Partnership, if after the execution and delivery of this Agreement and on or
prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on the New York Stock Exchange or the over-the-counter
market; (ii) trading of any securities issued or guaranteed by the Issuers or
any of the Guarantors shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representative, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the terms and in the manner contemplated
by this Agreement, the Time of Sale Information and the Offering Memorandum.

 

10.                               Defaulting Initial Purchaser.

 

(a)                                 If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Partnership on the terms contained in this Agreement.  If,
within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Partnership shall be entitled to a further period of 36
hours within which to procure other persons satisfactory to the non-defaulting
Initial Purchasers to purchase such Securities on such terms.  If other persons
become obligated or agree to purchase the Securities of a defaulting Initial
Purchaser, either the non-defaulting Initial Purchasers or the Partnership may
postpone the Closing Date for up to five full business days in order to effect
any changes that in the opinion of counsel for the Partnership or counsel for
the Initial Purchasers may be necessary in the Time of Sale Information, the
Offering Memorandum or in any other document or arrangement, and the Partnership
agrees to promptly prepare any amendment or supplement to the Time of Sale
Information or the Offering Memorandum that effects any such changes.  As used
in this Agreement, the term “Initial Purchaser” includes, for all purposes of
this Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 10, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Partnership as
provided in paragraph (a) above, the aggregate principal amount of such
Securities that remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all

 

24

--------------------------------------------------------------------------------



 

the Securities, then the Partnership shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Partnership as
provided in paragraph (a) above, the aggregate principal amount of such
Securities that remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Securities, or if the Partnership shall not exercise
the right described in paragraph (b) above, then this Agreement shall terminate
without liability on the part of the non-defaulting Initial Purchasers.  Any
termination of this Agreement pursuant to this Section 10 shall be without
liability on the part of the Partnership or the Guarantors, except that the
Partnership and each of the Guarantors will continue to be liable for the
payment of expenses as set forth in Section 11 hereof and except that the
provisions of Section 7 hereof shall not terminate and shall remain in effect.

 

(d)                                 Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Partnership,
the Guarantors or any non-defaulting Initial Purchaser for damages caused by its
default.

 

11.                               Payment of Expenses.

 

(a)                                 Whether or not the transactions contemplated
by this Agreement are consummated or this Agreement is terminated, the Issuers
and each of the Guarantors jointly and severally agree to pay or cause to be
paid all costs and expenses incident to the performance of their respective
obligations hereunder, including without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Issuers’ and the Guarantors’
counsel and independent accountants; (v) the fees and expenses incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee
and any paying agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and application fees incurred in connection with
the approval of the Securities for book-entry transfer by DTC; and (ix) all
expenses incurred by the Issuers in connection with any “road show” presentation
to potential investors.

 

(b)                                 If (i) this Agreement is terminated pursuant
to Section 9, (ii) the Issuers for any reason fail to tender the Securities for
delivery to the Initial Purchasers or (iii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this Agreement, the
Issuers and each of the Guarantors jointly and severally agree to reimburse the
Initial Purchasers for all out-

 

25

--------------------------------------------------------------------------------



 

of-pocket costs and expenses (including the fees and expenses of their counsel)
reasonably incurred by the Initial Purchasers in connection with this Agreement
and the offering contemplated hereby.

 

12.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and the officers and directors and any
controlling persons referred to herein, and the affiliates of each Initial
Purchaser referred to in Section 7 hereof.  Nothing in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.  No purchaser of Securities from any Initial Purchaser shall
be deemed to be a successor merely by reason of such purchase.

 

13.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Issuers, the
Guarantors and the Initial Purchasers contained in this Agreement or made by or
on behalf of the Issuers, the Guarantors or the Initial Purchasers pursuant to
this Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Securities and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Issuers, the Guarantors or the Initial Purchasers.

 

14.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; (c) the term “subsidiary” has the
meaning set forth in Rule 405 under the Securities Act; (d) the term “Exchange
Act” collectively means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder; and (e) the term “written
communication” has the meaning set forth in Rule 405 under the Securities Act;
and (f) the term “significant subsidiary” has the meaning set forth in Rule 1-02
of Regulation S-X under the Exchange Act.

 

15.                               Compliance with USA Patriot Act.  In
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Issuers, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

 

16.                               Miscellaneous.

 

(a)                                 Authority of the Representative.  Any action
by the Initial Purchasers hereunder may be taken by J.P. Morgan Securities LLC
on behalf of the Initial Purchasers, and any such action taken by J.P. Morgan
Securities LLC shall be binding upon the Initial Purchasers.

 

26

--------------------------------------------------------------------------------



 

(b)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted and confirmed by any standard form of
telecommunication as follows:

 

If to the Initial Purchasers:

 

J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
Facsimile: (212) 270-1063
Attention: Brian Tramontozzi

 

with a copy to:

 

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002-6760
Attention: Douglas McWilliams

 

If to the Issuers or the Guarantors:

 

Archrock, Inc.
9807 Katy Freeway, Suite 100
Houston, Texas 77024
Attention: General Counsel

 

with a copy to:

 

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention:                                         Ryan Maierson

Nick Dhesi

 

(c)                                  Governing Law.  This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York.

 

(d)                                 Submission to Jurisdiction.  The Issuers and
each of the Guarantors hereby submit to the exclusive jurisdiction of the U.S.
federal and New York state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.  The Issuers and each of the Guarantors
waive any objection which it may now or hereafter have to the laying of venue of
any such suit or proceeding in such courts.  Each of the Issuers and Guarantors
agrees that final judgment in any such suit, action or proceeding brought in
such court shall be conclusive and binding upon the Issuers and each Guarantor,
as applicable, and may be enforced in any court to the jurisdiction of which the
Issuers and each Guarantor, as applicable, is subject by a suit upon such
judgment.

 

27

--------------------------------------------------------------------------------



 

(e)                                  Waiver of Jury Trial.  Each of the parties
hereto hereby waives any right to trial by jury in any suit or proceeding
arising out of or relating to this Agreement.

 

(f)                                   Recognition of the U.S. Special Resolution
Regimes.

 

(i)                                     In the event that any Initial Purchaser
that is a Covered Entity becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer from such Initial Purchaser of this Agreement,
and any interest and obligation in or under this Agreement, will be effective to
the same extent as the transfer would be effective under the U.S. Special
Resolution Regime if this Agreement, and any such interest and obligation, were
governed by the laws of the United States or a state of the United States.

 

(ii)                                  In the event that any Initial Purchaser
that is a Covered Entity or a BHC Act Affiliate of such Initial Purchaser
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights under this Agreement that may be exercised against such Initial Purchaser
are permitted to be exercised to no greater extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if this Agreement
were governed by the laws of the United States or a state of the United States.

 

As used in this Section 16(f):

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Covered Entity” means any of the following:

 

(i)                                     a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);

 

(ii)                                  a “covered bank” as that term is defined
in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)                               a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

(g)                                  Counterparts.  This Agreement may be signed
in counterparts (which may include counterparts delivered by any standard form
of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

28

--------------------------------------------------------------------------------



 

(h)                                 Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(i)                                     Headings.  The headings herein are
included for convenience of reference only and are not intended to be part of,
or to affect the meaning or interpretation of, this Agreement.

 

29

--------------------------------------------------------------------------------



 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

ISSUERS:

 

 

 

ARCHROCK PARTNERS, L.P.

 

 

 

By:

ARCHROCK GENERAL PARTNER, L.P.

 

 

its general partner

 

 

 

 

By:

ARCHROCK GP LLC

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Douglas S. Aron

 

 

Name:

Douglas S. Aron

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ARCHROCK PARTNERS FINANCE CORP.

 

 

 

 

 

 

 

By:

/s/ Douglas S. Aron

 

 

Name:

Douglas S. Aron

 

 

Title:

Senior Vice President and Chief Financial Officer

 

30

--------------------------------------------------------------------------------



 

 

GUARANTORS:

 

 

 

ARCHROCK, INC.

 

 

 

 

 

By:

/s/ Douglas S. Aron

 

 

Name:

Douglas S. Aron

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

AROC CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas S. Aron

 

 

Name:

Douglas S. Aron

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

AROC SERVICES GP LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas S. Aron

 

 

Name:

Douglas S. Aron

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

AROC SERVICES LP LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas S. Aron

 

 

Name:

Douglas S. Aron

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ARCHROCK SERVICES, L.P.

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas S. Aron

 

 

Name:

Douglas S. Aron

 

 

Title:

Senior Vice President and Chief Financial Officer

 

31

--------------------------------------------------------------------------------



 

 

ARCHROCK GENERAL PARTNER, L.P.

 

 

 

By: ARCHROCK GP LLC,

 

its General Partner

 

 

 

 

 

By:

/s/ Douglas S. Aron

 

 

Name:

Douglas S. Aron

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ARCHROCK PARTNERS CORP.

 

 

 

 

 

 

 

By:

/s/ Douglas S. Aron

 

 

Name:

Douglas S. Aron

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ARCHROCK PARTNERS OPERATING LLC

 

 

 

 

 

 

 

By:

/s/ Douglas S. Aron

 

 

Name:

Douglas S. Aron

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ARCHROCK PARTNERS LEASING LLC

 

 

 

 

 

 

 

By:

/s/ Douglas S. Aron

 

 

Name:

Douglas S. Aron

 

 

Title:

Senior Vice President and Chief Financial Officer

 

32

--------------------------------------------------------------------------------



 

 

ARCHROCK SERVICES LEASING LLC

 

 

 

 

 

 

 

By:

/s/ Douglas S. Aron

 

 

Name:

Douglas S. Aron

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ARCHROCK GP LLC

 

 

 

 

 

 

 

By:

/s/ Douglas S. Aron

 

 

Name:

Douglas S. Aron

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ARCHROCK GP LP LLC

 

 

 

 

 

 

 

By:

/s/ Pamela A. Jasinski

 

 

Name:

Pamela A. Jasinski

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

ARCHROCK MLP LP LLC

 

 

 

 

 

 

 

By:

/s/ Pamela A. Jasinski

 

 

Name:

Pamela A. Jasinski

 

 

Title:

Manager

 

33

--------------------------------------------------------------------------------



 

Accepted: As of the date first written above

 

 

 

J.P. MORGAN SECURITIES LLC

 

 

 

For itself and on behalf of the

 

several Initial Purchasers listed

 

in Schedule 1 hereto.

 

 

 

By:

/s/ Meghann Altman

 

 

Authorized Signatory

 

 

34

--------------------------------------------------------------------------------



 

Schedule 1

 

Initial Purchaser

 

Principal Amount

 

J.P. Morgan Securities LLC

 

$

137,650,000

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

 

46,250,000

 

RBC Capital Markets, LLC

 

46,250,000

 

Regions Securities LLC

 

46,250,000

 

Scotia Capital (USA) Inc.

 

46,250,000

 

Wells Fargo Securities, LLC

 

46,250,000

 

TD Securities (USA) LLC

 

33,500,000

 

Citigroup Global Markets Inc.

 

25,000,000

 

BB&T Capital Markets, a division of BB&T Securities, LLC

 

16,000,000

 

CIT Capital Securities LLC

 

10,000,000

 

PNC Capital Markets LLC

 

10,000,000

 

SMBC Nikko Securities America, Inc.

 

10,000,000

 

BBVA Securities Inc.

 

6,650,000

 

FTN Financial Securities Corp

 

6,650,000

 

Goldman Sachs & Co. LLC

 

6,650,000

 

Raymond James & Associates, Inc.

 

6,650,000

 

Total

 

$

500,000,000

 

 

--------------------------------------------------------------------------------



 

Schedule 2

 

Guarantors

 

1.                                      Archrock, Inc.

 

2.                                      AROC Corp.

 

3.                                      AROC Services GP LLC

 

4.                                      AROC Services LP LLC

 

5.                                      Archrock Services, L.P.

 

6.                                      Archrock Services Leasing LLC

 

7.                                      Archrock GP LLC

 

8.                                      Archrock Partners Corp

 

9.                                      Archrock GP LP LLC

 

10.                               Archrock MLP LP LLC

 

11.                               Archrock General Partner, L.P.

 

12.                               Archrock Partners Operating LLC

 

13.                               Archrock Partners Leasing LLC

 

--------------------------------------------------------------------------------



 

ANNEX A

 

Additional Time of Sale Information

 

1.                                      Term sheet containing the terms of the
Securities, substantially in the form of Annex B.

 

--------------------------------------------------------------------------------



 

ANNEX B

 

Pricing Term Sheet, dated March 7, 2019
to Preliminary Offering Memorandum dated March 7, 2019
Strictly Confidential

 

ARCHROCK PARTNERS, L.P.
ARCHROCK PARTNERS FINANCE CORP.

 

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”).  The
information in this pricing term sheet supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum.  Terms used and not defined herein have the
meanings assigned in the Preliminary Offering Memorandum.

 

Issuers:

 

Archrock Partners, L.P.

 

 

Archrock Partners Finance Corp.

Guarantors:

 

Archrock, Inc. and all of its subsidiaries (other than the Issuers)

Security description:

 

6.875% Senior Notes due 2027

Distribution:

 

144A/Regulation S for life

Aggregate principal amount / Gross proceeds:

 

$500,000,000

Maturity:

 

April 1, 2027

Coupon:

 

6.875%

Issue price:

 

100.000% of face amount.

Yield to maturity:

 

6.875%

Benchmark Treasury:

 

UST 2.375% due May 15, 2027

Spread to Benchmark Treasury:

 

+ 429 bps

Interest Payment Dates:

 

April 1 and October 1, commencing October 1, 2019

Equity clawback:

 

Up to 35% at 106.875% prior to April 1, 2022

Optional redemption:

 

Make-whole call @ T+50 bps prior to April 1, 2022 then:

 

 

 

 

 

 

 

 

 

On or after April 1:

 

Price:

 

 

 

 

2022

 

105.156

%

 

 

 

2023

 

103.438

%

 

 

 

2024

 

101.719

%

 

 

 

2025 and thereafter

 

100.000

%

 

 

 

 

 

Change of control:

 

Offer to purchase at 101% of principal plus accrued and unpaid interest to, but
not including, the date of purchase.

Trade date:

 

March 7, 2019

 

B-1

--------------------------------------------------------------------------------



 

Settlement:

 

T+10; March 21, 2019. It is expected that delivery of the notes will be made
against payment therefor on or about March 21, 2019 which is the tenth business
day following the date hereof (such settlement cycle being referred to as
“T+10”). Under Rule 15c6-1 under the Exchange Act, trades in the secondary
market generally are required to settle in two business days unless the parties
to any such trade expressly agree otherwise. Accordingly, purchasers who wish to
trade the notes on any date prior to the second business day prior to delivery
will be required, by virtue of the fact that the notes initially will settle in
T+10, to specify an alternative settlement cycle at the time of any such trade
to prevent a failed settlement and should consult their own advisors.

CUSIP/ISIN:

 

144A: 03959KAA8/ US03959KAA88

 

 

Regulation S: U2214KAA8/USU2214KAA89

Denominations/Multiple:

 

$2,000 x 1,000

Ratings*:

 

Moody’s: B2 / S&P: B+

Joint Book-Running Managers:

 

J.P. Morgan Securities LLC

 

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

 

 

RBC Capital Markets, LLC

 

 

Regions Securities LLC

 

 

Scotia Capital (USA) Inc.

 

 

Wells Fargo Securities, LLC

 

 

TD Securities (USA) LLC

Senior Co-Managers:

 

Citigroup Global Markets Inc.

 

 

BB&T Capital Markets, a division of BB&T Securities, LLC

Co-Managers:

 

CIT Capital Securities LLC

 

 

PNC Capital Markets LLC

 

 

SMBC Nikko Securities America, Inc.

 

 

BBVA Securities Inc.

 

 

FTN Financial Securities Corp

 

 

Goldman Sachs & Co. LLC

 

 

Raymond James & Associates, Inc.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you.  This information does not purport
to be a complete description of these notes or the offering.  Please refer to
the Preliminary Offering Memorandum for a complete description.

 

B-2

--------------------------------------------------------------------------------



 

This communication is being distributed in the United States solely to persons
reasonably believed to be Qualified Institutional Buyers, as defined in
Rule 144A under the Securities Act of 1933, as amended, and outside the United
States solely to Non-U.S. persons as defined under Regulation S.

 

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction.  The notes may not be offered
or sold in the United States or to U.S. persons (as defined in Regulation S)
except in transactions exempt from, or not subject to, the registration
requirements of the Securities Act.  This communication does not constitute an
offer to sell or the solicitation of an offer to buy any securities in any
jurisdiction to any person to whom it is unlawful to make such offer or
solicitation in such jurisdiction.

 

--------------------------------------------------------------------------------

*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

 

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded.  Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

B-3

--------------------------------------------------------------------------------



 

ANNEX C

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)           Each Initial Purchaser acknowledges that the Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)           Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)            Such Initial Purchaser has offered and sold the Securities, and
will offer and sell the Securities, (A) as part of their distribution at any
time and (B) otherwise until 40 days after the later of the commencement of the
offering of the Securities and the Closing Date, only in accordance with
Regulation S under the Securities Act (“Regulation S”) or Rule 144A or any other
available exemption from registration under the Securities Act.

 

(ii)           None of such Initial Purchaser or any of its affiliates or any
other person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Securities, and all such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)          At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act.  Terms used above have the meanings given to them by
Regulation S.

 

(iv)          Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except with its affiliates or with the prior written consent of
the Partnership.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

C-1

--------------------------------------------------------------------------------



 

(c)           Each Initial Purchaser acknowledges that no action has been or
will be taken by the Partnership that would permit a public offering of the
Securities, or possession or distribution of any of the Time of Sale
Information, the Offering Memorandum, any Issuer Written Communication or any
other offering or publicity material relating to the Securities, in any country
or jurisdiction where action for that purpose is required.

 

C-2

--------------------------------------------------------------------------------